Citation Nr: 0919349	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 
1985.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 decision by the Department 
of Veterans Affairs Regional Office in North Little Rock, 
Arkansas that denied service connection for PTSD.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran contends, in essence, that he has PTSD due to 
traumatic experiences in Vietnam during service, specifically 
a March or April 1969 incident in Bien Hoa in which a soldier 
died in his arms after walking into a helicopter tail rotor, 
and also being in the vicinity of explosions from rockets, 
mortars, and bombs in Vietnam in 1969.  He stated that the 
helicopter was from his unit (the 334th Attack Helicopter 
Company).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

VA medical records reflect that the Veteran has been 
diagnosed with PTSD.  The Board finds that an attempt should 
be made to verify the Veteran's claimed stressors through 
official sources based on his testimony at his BVA hearing.  
For example, the Veteran testified that the unit he was 
assigned to in Vietnam, the 334th Attack Helicopter Company, 
came under enemy attack on numerous occasions, but 
specifically 3 days after his arrival.  Such details would 
appear to provide enough specificity to permit a search of 
official records to corroborate the Veteran's reported 
stressors.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should print the Veteran's 
service personnel records presently in 
microfiche form in the claims file and 
associate the printed records with the 
claims file.  

2.  The RO/AMC should obtain information 
regarding the activities of the 334th 
Attack Helicopter Company from the fall of 
1968 through May 1969.  Attempts should be 
made to verify whether that unit was 
subjected to rocket and mortar attacks 
while the Veteran was assigned to that 
unit, including within the first week of 
his assignment, and whether soldier, 
either assigned to that unit or another 
Company attached to the higher 
headquarters of the Veteran's unit 
stationed at Bien Hoa, was killed by a 
helicopter tail rotor during that period.  
Information should be sought from sources 
which include, but are not limited to, 
unit and organizational histories, daily 
staff journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries, and 
monthly summaries. 

3.  After the development above has been 
completed, the RO/AMC should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no stressor 
has been verified, the RO/AMC should so 
state in its report.  This report should 
then be added to the claims file.

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The RO/AMC must provide the 
examiner with a summary of any stressor 
described above, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file, including the VA outpatient 
treatment records, and following this 
review and the examination indicate 
whether the Veteran has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
established by the RO/AMC.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important that each disability be viewed 
in relation to its history (see 38 C.F.R. 
§ 4.1), copies of all pertinent records in 
the Veteran's claims file or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




